           Case 2:19-cr-00219-MJH Document 45 Filed 11/20/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                               )
UNITED STATES OF AMERICA                       )
                                               )
v.                                             )
                                               )
MUSTAFA MOUSAB ALOWEMER,                       )    2:19-cr-219
                                               )
               Defendant.                      )
                                               )
                                               )
                                               )
                                               )


                                  HEARING MEMO

Hearing Date: November 20, 2019
Time: 10:10 AM – 10:30 AM
Type of Hearing or Conference: Status Conference
Reporter: B.Leo
Deputy Clerk/Law Clerk: J.Biggs/R. Williams

Counsel for Government                             Counsel for Defendant(s)

Soo Song                                           Andrew Lipson
                                                   Interpreter: Mamdouh Allam/ TIPS Court
                                                   Contract Interpreter

                            Summary of Proceedings

Government and Defense provided update on discovery. Another status conference will be
scheduled in January 2020. Scheduling order to follow.




                                           1
